        Case 1:16-cv-01370-GTS-CFH Document 94 Filed 04/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MARY E,BAILEY,                                                    Civil Action No.
                                                                  1:16-cv-1370(GTS/CFI
                                     Plaintiff,

                    -against-

TIM F. SHEEHAN,

                                    Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY AGREED AND STIPULATED by Plaintiff Mary E. Bailey

("Plaintiff") and Defendant Tim F. Sheehan ("Defendant"), by and through their undersigned

counsel, that pursuant to Rule 41(a)(1)(A)(ii) ofthe Federal Rules of Civil Procedure, any and all

claims against the Defendant are hereby dismissed from the above-captioned action with

prejudice, with each party to bear its own costs and fees incurred in connection with this action.

No party hereto is an infant or incompetent.



Dated: February 11-)
                   -.„ 2020                                  Dated: February q 2020




:IonaThan R. Goldman, Esq                                   Benj• yin Wilkinson, Esq.
 Bar Roll No. 520155                                        Bar oll No. 519844
 Attorneysfor Plaintiff                                     Attorneysfor Defendant
 Sussman & Associates                                       Barclay Damon LLP
 P.O, Box 1005                                              80 State Street
 Goshen, NY 10924                                           Albany, New York 12207




                                                  1
       Case 1:16-cv-01370-GTS-CFH Document 94 Filed 04/17/20 Page 2 of 2




IT IS SO ORDERED:




Hon. Glenn, T. Suddaby
Chief U.S. District Court Judge

Dated: February ,2020
       Syracuse, New York


Dated: April 17, 2020




                                     2
